FILED
                           NOT FOR PUBLICATION                              JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LAURIE JONES, individually and as                No. 10-35968
Personal Representative of the Estate of
Christopher Jones, deceased,                     D.C. No. 3:06-cv-01656-ST

              Plaintiff,
                                                 MEMORANDUM *
  and

DIANE KARSTEN; PAULA MESERVE,

              Intervenors - Appellants,

  v.

AVIDYNE CORPORATION,

              Defendant - Appellee.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                           Submitted January 12, 2012 **
                               Seattle, Washington


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
Before: O’SCANNLAIN and RAWLINSON, Circuit Judges, and MOLLOY,
District Judge.***

      Diane Karsten and Paula Meserve contend that the magistrate judge erred in

ordering them and other nonparties to return unredacted copies of a show-cause

hearing transcript. We disagree. Karsten and Meserve waived any objection to the

redactions, see Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002),

and, in any event, the redaction order accorded with the common law right of

access, see Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1137–38 (9th

Cir. 2003). Because the redactions were proper, the magistrate judge had authority

to order the return of unredacted copies of the transcript. The district court

properly affirmed that order.

      AFFIRMED.




        ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.

                                           2